Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 1 of 13 Page ID #:1
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 2 of 13 Page ID #:2



                           A F F I D A V I T

     I, Farshid Hashempour, being duly sworn, hereby declare and

state as follows:

                           I. INTRODUCTION

     1.     I am a Detective with the Santa Ana Police Department

(“SAPD”) and also a federally deputized Task Force Officer

(“TFO”) presently working with the Federal Bureau of

Investigation (“FBI”).     As a TFO with the FBI, I am an

investigative or law enforcement officer of the United States

within the meaning of 18 U.S.C. § 2510(7), and I am empowered by

law to conduct investigations and make arrests for offenses

enumerated in 18 U.S.C. § 2516.

     2.     I am assigned to the Orange County Violent Gang Task

Force (“OCVGTF”).    The OCVGTF is composed of federal and local

law enforcement agencies, including, but not limited to, the

FBI, the SAPD, and the Anaheim Police Department.         The OCVGTF is

responsible for, among other things, investigating violations of

federal law committed by criminal street gangs, the Mexican

Mafia, and other violent criminal organizations in Orange

County.   Prior to this assignment with the FBI, I was a SAPD

police officer and have been so employed for approximately

twenty years.

     3.     I have specialized training and experience in

investigations of narcotics trafficking and criminal street

gangs.    During my tenure as a police officer, as well as an FBI

TFO, I have conducted and participated in numerous

investigations of narcotics trafficking and violent offenses


                                    1
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 3 of 13 Page ID #:3



committed by street gangs.     Since joining the OCVGTF in 2010, I

have specialized in investigations of the Mexican Mafia and its

subordinate gangs in Orange County.       As part of these

investigations, I have also learned about the drug trafficking

organizations that supply street gangs with illegal narcotics.

                       II. PURPOSE OF AFFIDAVIT

        4.   This affidavit is made in support of a criminal

complaint and arrest warrant against MICHAEL YOUNG PARK (“PARK”)

for a violation of Title 21, United States Code, Section

841(a)(1), (b)(1)(A)(viii) (Possession with Intent to Distribute

Methamphetamine).

        5.   The facts set forth in this affidavit are based upon

information obtained from other law enforcement personnel, my

personal knowledge, and my training and experience.         This

affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and warrant, and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

        6.   On April 7, 2021, after responding to a call for

service at the Radisson Hotel, Buena Park Police Department

(“BPPD”) officers found methamphetamine in a room registered to

PARK.    PARK was located in a different room, also registered to

him, in the same hotel.     A search of the second room pursuant to

a state search warrant uncovered various controlled substances,


                                    2
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 4 of 13 Page ID #:4



including methamphetamine, fentanyl, and heroin.         In a

Mirandized statement to officers, PARK admitted that he was

selling controlled substances to pay off an existing drug debt.

     7.      On August 21, 2021, SAPD detectives conducted a

probable cause search of a vehicle parked at the Comfort Inn in

Santa Ana.    PARK was the front passenger of the vehicle.        In a

briefcase found on the rear passenger seat, the detectives

discovered numerous substances believed to be methamphetamine,

fentanyl, heroin, cocaine, oxycodone and Xanax.         Also in the

briefcase were three digital scales, $3,160 in cash, and a piece

of mail forwarded to PARK.     PARK later admitted to detectives

that he was a drug dealer, and that the narcotics in the

briefcase belonged to him.

                    IV. STATEMENT OF PROBABLE CAUSE

     8.      I have reviewed the police reports prepared by BPPD

Patrol Corporal C. Nyhus and SAPD Detective J. McKee, who were

involved in the arrests of PARK on April 7, 2021, and August 21,

2021, respectively.    Based on my review of those reports and my
communication with Detective McKee, I have learned the following

facts:

     A.      Arrest of PARK on April 7, 2021

     9.      On April 7, 2021, at around 2:56 p.m., BPPD Cpl. Nyhus

was working uniformed patrol when he was dispatched to the

Radisson Hotel at 7762 Beach Boulevard, Buena Park, California,

because a hotel employee had found controlled substances in one

of the hotel rooms.    Cpl. Nyhus spoke to the general manager,

Jose Peralta, who explained that the guests in Room 233 were


                                    3
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 5 of 13 Page ID #:5



scheduled to vacate the room earlier that same day.         Believing

they had already vacated the room, housekeeping staff entered to

conduct a cleaning.    After entering, housekeeping noticed a

large amount of personal property, including clothing, food, and

other items.   They also observed what appeared to be

methamphetamine and devices used to ingest controlled

substances.    Peralta secured the room and contacted BPPD.

     10.    Cpl. Nyhus noticed a clear baggie containing a white

crystalline substance on a nightstand separating the two beds in

Room 233.   Based on his training and experience, he recognized

this substance as methamphetamine.       Inside the room safe, he

found numerous empty Ziploc bags.

     11.    Peralta informed Cpl. Nyhus that the room was

registered to PARK, who was also renting Room 312 at the same

hotel.   Peralta stated that PARK was no longer a welcome guest

and requested BPPD’s assistance in having PARK removed from the

premises.

     12.    Cpl. Nyhus and other BPPD officers accompanied Peralta

to Room 312.   When PARK opened the door, Corporal Nyhus observed

a female seated at a table in the kitchen area.         He also noticed

movement to the rear of the hotel room, leading him to believe

there were additional subjects inside the hotel room.          Cpl.

Nyhus drew his firearm and instructed the other occupants to

come out.   A total of four individuals exited the rear bathroom

and bedroom areas of the hotel room.

     13.    One of the male occupants, Michael Radigan, had a

baggie of black tar heroin, a digital scale, a hypodermic needle



                                    4
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 6 of 13 Page ID #:6



containing a white liquid, and a baggie of suspected rock

cocaine on his person.     One of the female occupants, Shanya

Calhoun, had a glass methamphetamine pipe with brown and white

residue.

     14.   While detaining the room occupants, Cpl. Nyhus noticed

a digital scale on the couch in the front room, and a clear

baggie of blue circular pills, which he recognized as oxycodone,

on the kitchen table.    In the bedroom area, there was a baggie

of a red powdery substance that he recognized as

methamphetamine, and a baggie of gel capsules containing the

same red powdery substance.     There were two large freezer bags

protruding from beneath one of the beds, each containing a large

quantity of white oblong pills that he recognized as

hydrocodone.   On the floor of the opposite side of the same bed,

there was another baggie of gel capsules containing the same red

powdery substance.

     15.   Cpl. Nyhus spoke with PARK outside the presence of the

other four occupants of the room.       During this conversation,

PARK was not handcuffed and was not under arrest.         PARK admitted

he was the registered guest for both Room 312 and Room 233, the

latter of which he said was occupied by two other individuals.

PARK said he was the only person who stayed in Room 312 the

previous night.   When questioned about the red powdery

substance, PARK described this substance as “crystal meth.”

PARK explained that the methamphetamine had been mixed with a

red powdery substance, which was some type of numbing powder.

PARK told Cpl. Nyhus that there was “probably” fentanyl inside



                                    5
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 7 of 13 Page ID #:7



the hotel room.      PARK did not consent to search of his hotel

room.

        16.    On April 7, 2021, at approximately 10:30 p.m., members

of BPPD executed a state search warrant for Room 312.          A large

amount of controlled substances was found throughout the room,

along with digital scales, packaging material, and other items

related to the sales of controlled substances.         The substances

were later sent for laboratory analysis and determined to be

1,405 grams of methamphetamine at 99% purity; 175.7 grams of

fentanyl; and 118.2 grams of heroin.       Based on my training and

experience, I believe that these quantities of fentanyl,

methamphetamine, and heroin are amounts consistent with

distribution, rather than personal use.       Lab tests have not yet

been completed on what appeared to be 2.12 pounds of hydrocodone

pills and 10.49 ounces of alprazolam (Xanax) pills that were

also seized from the room.

        17.    Later that day, Cpl. Nyhus advised PARK of his Miranda

rights.       PARK stated he understood his rights and continued with

the interview.      PARK admitted he was the registered guest for

Room 312 and stated he had been staying in that same hotel room

for the past month to a month and a half.        PARK said he had a

debt of approximately $30,000 to drug dealers stemming from a

previous arrest several years ago.       PARK said he was selling

controlled substances in an effort to pay down the debt.          PARK

acknowledged that he purchased large quantities of

methamphetamine, which he sold to other people.         PARK said the

most methamphetamine he ever picked up at one time was


                                     6
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 8 of 13 Page ID #:8



approximately 10 pounds, and the most methamphetamine he ever

sold in one transaction was approximately one pound.          PARK told

Cpl. Nyhus that the red powdery substance was “molly,” which is

a common street term for ecstasy.       PARK said he mixed four

different ingredients, including “molly” and methamphetamine,

which he then placed in clear plastic gel caps to sell them.

PARK said that chocolate bars that were found in the hotel room

contained psilocybin mushrooms, a psychedelic drug.

     18.   During the search of PARK’s hotel room, BPPD officers

found, inside the nightstand drawer in Room 312, an

identification card in PARK’s name with a photograph of PARK.

They did not find belongings indicating that the other occupants

had been residing there.     PARK was placed under arrest and later

booked at the Orange County Jail.       On or about April 21, 2021,

PARK posted a $15,000 bond and was released from the Orange

County Jail.

     B.    Arrest of PARK on August 21, 2021

     19.   On August 21, 2021, at approximately 3:22 p.m., SAPD

Detectives McKee and Buchanan were conducting a patrol check of

the 2700 block of Hotel Terrace in Santa Ana, California, a road

that has numerous hotels on both sides of the street.          In the

parking lot of the Comfort Inn, at 2620 South Hotel Terrace,

Det. McKee observed a black Kia vehicle park.        There were two

males and one female in the car.        A records check on the

vehicle’s license plate indicated that the Kia was registered to

Luis Guerrero in Lynwood, California.




                                    7
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 9 of 13 Page ID #:9



     20.   The three occupants exited the vehicle.        The

detectives spoke to the driver, later identified as Eduardo

Carrera, and PARK, who had been sitting in the right front

passenger seat.   (The female had walked into the lobby of the

Comfort Inn.)   Det. McKee asked PARK about the owner of Kia, and

PARK said it was a rental.

     21.   While speaking to PARK, Det. McKee could hear Carrera

telling Det. Buchanan that the vehicle belonged to PARK.           Det.

McKee suspected PARK was lying to conceal from the police that

the vehicle was stolen.     Det. McKee knew that this area in Santa

Ana was an area where vehicles were often stolen.

     22.   PARK also informed Det. McKee that he had previously

been arrested for narcotic sales.       Det. McKee attempted to pat

down PARK for weapons, but PARK immediately became

confrontational and began walking away.       Det. McKee believed

PARK was attempting to avoid him because PARK was concealing a

weapon.

     23.   Det. McKee told PARK that he was going to conduct a

pat-down search of PARK’s person for weapons due to Det. McKee’s

suspicion that the Kia had been stolen.       PARK then said he had a

weapon in his front waistband.      Det. McKee lifted the front of

PARK’s t-shirt, revealing a black polymer semi-automatic handgun

in his front waistband.     The firearm did not have any markings

to identify manufacturer, model, or serial number.         These

firearms are commonly referred to as “ghost guns.”         The firearm

was loaded with 9mm ammunition.




                                    8
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 10 of 13 Page ID #:10



      24.   PARK and Carrera were detained and searched for

additional weapons and contraband.        Det. Buchanan located

Comfort Inn room keys in both PARK’s and Carrera’s pants

pockets.

      25.   Det. McKee conducted a probable cause search of the

Kia and observed a large brown briefcase on the rear left

passenger seat.    Inside were numerous packages of a white

crystalline substance resembling methamphetamine, 53 grams of a

white, chalk-like substance believed to be fentanyl, eight grams

of a black tar substance believed to be heroin, and numerous

pills believed to be oxycodone and alprazolam.          Also in the

briefcase were $3,160 in cash, three digital scales, and a piece

of mail that had been forwarded to PARK.

      26.   During the search, PARK appeared to be having a

medical emergency and became unresponsive.         The detectives

believed that PARK was experiencing an adverse reaction to

fentanyl.   An opioid overdose medication was given to PARK, and

he appeared to breath normally again.

      27.   The front desk clerk at the Comfort Inn checked the

key cards found on PARK and Carrera and told detectives they

were registered to Room 241 under PARK’s name and the name of

another male.

      28.   After PARK was taken to the hospital, he gave

detectives written consent to search Room 241.          During their

search, SAPD Detectives found an AR-15 “ghost gun” loaded with

20 rounds of 5.56 ammunition, approximately nine grams of a




                                     9
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 11 of 13 Page ID #:11



substance believed to be methamphetamine, 60 Suboxone tablets,

and other prescription medications.

        29.   PARK and Carrera were arrested and transported to

SAPD.    PARK acknowledged his Miranda rights and agreed to speak

to Det. McKee.      PARK stated the following:

              a.   PARK rented the room at the Comfort Inn on August

20, 2021.     In the room, Carrera showed PARK a rifle and handgun.

PARK was interested in buying the firearms from Carrera, who

wanted $1,500 for the rifle and $900 for the handgun.           PARK

acknowledged that his criminal history prohibited him from

possessing firearms.

              b.   At approximately 2:00 p.m., Kendra, the female

passenger in the Kia, called PARK and asked for a ride from the

Embassy Suites because she was being harassed by several males

at the hotel.      PARK grabbed the handgun for protection as he and

Carrera made their way to the Embassy Suites.         PARK knew Kendra

because of her involvement in fentanyl sales.         PARK said that

the drugs in the briefcase were his to sell.

        30.   On or about August 22, 2021, PARK posted a $30,000

bond and was released from the Orange County Jail.

                       V. PARK’s Criminal History

        31.   I have reviewed PARK’s criminal history, which shows

that PARK was convicted of the following felonies on or about

the dates below:

              a.   On September 7, 2016, possession of a controlled

substance for sale, in violation of California Health and Safety

Code § 11378, in Orange County Superior Court, Case No.


                                    10
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 12 of 13 Page ID #:12



16WF1893, for which he was sentenced to 36 months of probation

and 34 days in jail;

            b.   On April 11, 2019, transportation of a controlled

substance, in violation of California Health and Safety Code

§ 11379(a), and possession of a controlled substance for sale,

in violation of California Health and Safety Code § 11351, in

Los Angeles County Superior Court, Case No. XSONA11022501, for

which he was sentenced to 36 months of probation and 436 days in

jail; and

            c.   On October 24, 2019, money laundering, in

violation of California Penal Code § 186.10(a), in Los Angeles

County Superior Court, Case No. LACBA48085101, for which he was

sentenced to two years in jail.

                              VI. CONCLUSION

      32.   For all the reasons described above, there is probable

//

//




                                    11
Case 8:21-mj-00597-DUTY Document 1 Filed 09/01/21 Page 13 of 13 Page ID #:13



cause to believe that PARK has committed a violation of 21

U.S.C. § 841(a)(1), (b)(1)(A)(viii) (Possession with Intent to

Distribute Methamphetamine).



Attested to by the applicant
in accordance with the
requirements of Fed. R.
Crim. P. 4.1 by telephone on
      1st day of 6HSWHPEHU 2021.
this ____


 DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    12
